Exhibit 10.3

AMENDED AND RESTATED FACILITY LETTER - Execution Copy

 

March 30, 2020

 

 

Mr. Keith E. Pratt

Senior Vice President and Chief Financial Officer McGrath RentCorp

5700 Las Positas Road Livermore, CA 94550

 

Re:$12,000,000.00 Committed Credit Facility Dear Mr. Pratt:

MUFG Union Bank, N.A. (“Bank”) is pleased to offer McGrath RentCorp, a
California corporation (“Borrower”) a committed credit facility (“Facility”)
under which the Bank will make advances     to the Borrower from time to time up
to and including March 31, 2025, not to exceed at any   time the maximum
principal amount of Twelve Million Dollars ($12,000,000.00),  to  be  governed
by the terms of the enclosed Credit Line Note (“Credit Line Note”) in favor of
Bank, and subject to the conditions and agreements set forth below.

 

1.This Facility is made available only in connection with Borrower’s use of the
Bank’s sweep service for management of its checking account balances (“Sweep
Service”). Therefore, this Facility shall commence on the date (“Effective
Date”) of this letter and this Facility shall terminate, if not earlier
terminated, on the date Borrower ceases to continue as a Sweep Service customer.
Upon such termination Bank shall have no further obligation to fund advances
under this Facility, and all amounts owing under the Credit Line Note shall
become immediately due and payable.

 

2.As provided in the Credit Line Note, the occurrence of an Event of Default
under the Multibank Agreement shall be a default under this Facility. The term
“Multibank Agreement” as used herein means that certain Amended and Restated
Credit Agreement dated as of March

, 2020, by and among Borrower, Bank, Bank of America, N.A. and other lenders
party thereto, as amended, restated, supplemented or otherwise modified from
time to time in accordance with the provisions thereof. Each capitalized term
not otherwise defined herein  shall have the meaning set forth in the Multibank
Agreement.

 

3.In the event the Multibank Agreement terminates or expires prior to the
termination or expiration of this Facility, the provisions of Articles VI and
VII thereof (excluding Section 6.12) shall nevertheless survive as between
Borrower and Bank with respect to this Facility and shall continue in effect (as
in effect on the date of such termination or expiration) until this Facility
terminates or expires.

 

4.Borrower acknowledges that any amount outstanding under the Credit Line Note
is included within the definition of “Indebtedness” under the Multibank
Agreement.

 

5.Borrower shall pay to Bank a non-refundable commitment fee for this Facility,
on the average unused amount of the Facility during such period, for the period
of time during which this Facility is available. Such fee shall be payable in
arrears in quarterly installments on the last day of each March, June,
September, and December, and on the last day this Facility is

 

--------------------------------------------------------------------------------



McGrath Rentcorp Page 2

 

 



available, to be computed at the rate per annum equal to (i) 0.30% if the
Consolidated Leverage Ratio is greater than 2.25:1.00, (ii) 0.25% if the
Consolidated Leverage Ratio is less than or equal to 2.25:1.00 but greater than
1.75:1.00, (iii) 0.20% if the Consolidated Leverage Ratio is less than or equal
to 1.75:1.00 but greater than 1.25:1.00, and (iv) 0.15% if the Consolidated
Leverage Ratio is less than or equal to 1.25:1.00. The commitment fee shall be
computed on a basis of a 360-day year and actual days elapsed.

 

 

6.

This Facility letter will be governed by the laws of the State of California.

 

7.On and as of the Effective Date, the Facility Letter, dated March 31, 2016
between the Bank and Borrower (the “Existing Facility Letter”) shall be amended,
restated and superseded in its entirety by this letter. The parties hereto
acknowledge and agree that (i) this letter and the other Loan Documents, whether
executed and delivered in connection herewith or otherwise, do not constitute a
novation, payment or reborrowing, or termination of the obligations owed by the
Borrower to the Bank under the Credit Line Note (as defined in the Existing
Facility Letter) (the “Existing Credit Line Note”) as in effect prior to the
Closing Date and (ii) such obligations are in all respects continuing (as
amended and restated hereby) with only the terms thereof being modified as
provided in this letter. Each reference to the “Facility Letter” or “Credit Line
Note” in any Loan Document shall be deemed to be a reference to the Existing
Facility Letter or Existing Credit Line Note as amended and restated hereby.
Borrower acknowledges and agrees that any of the Loan Documents to which it is a
party or is otherwise bound shall continue in full force and effect and that all
of its obligations thereunder shall be valid, enforceable, ratified and
confirmed in all respects and shall not be impaired or limited by the execution
or effectiveness of this letter.

 

Enclosed are the original Credit Line Note, a copy of this Amended and Restated
Facility letter, an Authorization to Obtain Credit, Grant Security, Guarantee or
Subordinate and an Authorization to Disburse, which together with any other
contract, instrument or document Bank requires to be executed and delivered in
connection with this Facility are the “Loan Documents” (and each is a “Loan
Document”). The Borrower’s execution of the Loan Documents and return of them to
Bank together with an appropriate corporate resolution and incumbency
certificate acceptable to Bank constitutes its agreement to the terms and
conditions of this Facility.

 

To the extent permitted by law, in connection with any claim, cause of action,
proceeding or other dispute concerning the loan documents (each a "Claim"), the
parties to this Facility letter expressly, intentionally, and deliberately waive
any right each may otherwise have to trial by jury. In the event that the waiver
of jury trial set forth in the previous sentence is not enforceable under the
law applicable to this Facility letter, the parties to this Facility letter
agree that any Claim, including any question of law or fact relating thereto,
shall, at the written request of any party, be determined by judicial reference
pursuant to the state law applicable to this Facility letter. The parties shall
select a single neutral referee, who shall be a retired state or federal judge.
In the event that the parties cannot agree upon a referee, the court shall
appoint the referee. The referee shall report a statement of decision to the
court. Nothing in this paragraph shall limit the right of any party at any time
to exercise self-help remedies, foreclose against collateral or obtain
provisional remedies. The parties shall bear the fees and expenses of the
referee equally, unless the referee orders otherwise. The referee shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph. The parties acknowledge that if a referee is
selected to determine the Claims, then the Claims will not be decided by a jury.

 

This offer expires on March 31, 2020 unless the executed Loan Documents and the
corporate resolution and incumbency certificate are returned to the Bank by
then. If the Effective Date

 

--------------------------------------------------------------------------------



McGrath Rentcorp Page 3

 

 



has not occurred by March 31, 2020 this Facility letter and the Credit Line Note
shall terminate and be of no further force and effect on such date.

 

 

We look forward to continuing to serve you. Yours truly,

MUFG UNION BANK, N. A.

 

 

 

By:

Logan Taylor,

 

Director

 

 

 

 

Accepted And Agreed as of March , 2020:

 

 

MCGRATH RENTCORP,

a California Corporation

 

 

 

By:

Keith E. Pratt,

 

Senior Vice President and Chief Financial Officer